Citation Nr: 1036748	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-26 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart condition, diagnosed as chronic atrial fibrillation, due to 
drug interaction.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
personality change, due to drug interaction.

3.  Entitlement to an evaluation in excess of 30 percent for 
chronic obstructive pulmonary disease (COPD) with asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had verified service from August 1956 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the benefits 
sought.

In August 2007, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a personal hearing held via 
videoconference from the RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

The Veteran's claims were previously before the Board and 
remanded in July 2008.  As all required development has been 
completed, the claims are properly before the Board at this time.


FINDINGS OF FACT

1.  From December 2004 to August 2005, the Veteran was prescribed 
Terazosin and Tamsulosin by the VA Medical Center in 
Fayetteville, Arkansas.

2.  A heart condition, diagnosed as chronic atrial fibrillation, 
was not caused by VA hospital care, medical or surgical 
treatment, or examination, or by provision of training and 
rehabilitation services or work therapy program.

3.  A personality change was not caused by VA hospital care, 
medical or surgical treatment, or examination, or by provision of 
training and rehabilitation services or work therapy program.

4.  Prior to July 20, 2009, the evidence demonstrates that the 
Veteran's COPD with asthma was characterized by forced expiratory 
volume in one second (FEV-1) of more than 55-percent predicted, 
the ratio of FEV-1 to forced vital capacity (FEV-1/FVC) of more 
than 55 percent, diffuse capacity of carbon monoxide (DLCO) more 
than 55-percent predicted, less than monthly visits to a 
physician for care of exacerbations, and less than three courses 
of systemic corticosteroids per year.

5.  A July 20, 2009 VA pulmonary function test indicates that the 
Veteran's DLCO is 49-percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for a 
heart condition, diagnosed as chronic atrial fibrillation, due to 
drug interaction, have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.361 (2009).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for 
personality change, due to drug interaction, have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).

3.  The criteria for an evaluation in excess of 30 percent for 
COPD with asthma, prior to July 20, 2009, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Codes 6604-6602 (2009).

4.  The criteria for an evaluation of 60 percent for COPD with 
asthma, from July 20, 2009, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes 6604-6602 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant before 
the initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

A letter dated in September 2005 informed the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims and that he was required to provide sufficient 
information to allow VA to obtain records.  He was asked to 
identify any VA or private treatment.  The various types of 
evidence that might support his claims were listed.  The letter 
outlined VA's responsibilities with respect to obtaining evidence 
on the Veteran's behalf.  The Veteran was informed of what the 
evidence needed to show in order to substantiate his 1151 and 
increased rating claims.

A letter dated in July 2008 provided notice regarding VA's 
assignment of disability ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
letter also provided the Veteran with the rating criteria used to 
evaluate his COPD with asthma.  Thereafter, the Veteran's claims 
were readjudicated in June 2010.  As such, any error in the 
timing of the notice to the Veteran is not prejudicial.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

Regarding the duty to assist, the Board is unaware of any 
outstanding evidence or information that has not already been 
requested.  VA and private treatment records have been associated 
with the claims file.  Neither the Veteran nor his representative 
has identified any evidence pertinent to the claims on appeal 
that is not associated with the claims file.  The Veteran has 
been afforded examinations on the 1151 issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  He has also been 
afforded examinations with regard to his COPD with asthma.  The 
Board has reviewed all of these examinations.  They were 
conducted by medical professionals, who interviewed the Veteran, 
reviewed the claims file, and conducted a thorough examination.  
Conclusions were provided based upon stated rationales.  As such, 
the examinations provided to the Veteran are adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  Therefore, the Board 
is satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the Veteran 
for the Board to decide this appeal.

II.  1151 Claims

The law provides that compensation may be paid for a qualifying 
additional disability or qualifying death, not the result of the 
Veteran's willful misconduct, caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran when the 
proximate cause of the disability or death was: (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the hospital 
care, medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) 
for claims received by VA on or after October 1, 1997, as in this 
case, for additional disability or death due to hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or natural 
progress of a disease or injury for which the care, treatment, or 
examination was furnished, unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361.  The 
additional disability or death must not have been due to the 
Veteran's failure to follow medical instructions.  38 C.F.R. § 
3.361(c)(3). 

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health-care 
provider or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.  To establish the proximate cause of an additional 
disability or death, it must be shown that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination.  
Whether the proximate cause of a Veteran's additional disability 
or death was an event not recently foreseeable is in each claim 
to be determined based on what a reasonable health-care provider 
would have foreseen.  38 C.F.R. § 3.361(d).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the beginning 
of the hospital care, medical or surgical treatment, or other 
incident in which the claimed disease or injury was sustained 
(i.e., medical examination, training and rehabilitation services, 
or work therapy), is compared to the Veteran's condition after 
such treatment, examination or program has stopped.  38 C.F.R. § 
3.361(b).

Provided that additional disability is shown to exist, the next 
consideration is whether the causation requirements for a valid 
claim have been met.  In order to establish actual causation, the 
evidence must show that the medical or surgical treatment 
rendered resulted in the Veteran's additional disability.  See 38 
C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).

A July 2003 VA outpatient treatment record shows that the 
Veteran's depression screening was negative.

VA records of prescriptions show that the Veteran was prescribed 
Terazosin from December 2004 to May 2005 and Tamsulosin from 
September 2004 to February 2005 and from March 2005 to June 2005.  
Both drugs were also noted to have been prescribed in July 2005.  
In that July 2005 document, the Veteran's pulse was noted to be 
66, and his blood pressure was 126/68.

An August 2005 VA outpatient record shows that the Veteran 
complained of a fast heart rate.  A separate August 2005 record 
indicates that Terazosin was discontinued.

In his September 2005 written statement, the Veteran contended 
that he had been prescribed two drugs by his VA physician that 
should never have been prescribed together.  The medications were 
Tamsulosin and Terazosin.  He contended that, as a result of 
taking these drugs together for six to eight months, he had a 
drastic personality change and a severe irregular and highly 
fluctuating heart beat, which started in August 2005.  He alleged 
that this situation was the result of his medication.

November 2005 VA treatment records indicate that the Veteran 
underwent pacemaker implantation.

A December 2005 VA outpatient record indicates that the Veteran's 
mental status was normal.

In January 2006, the Veteran underwent VA examination for mental 
disorders.  He denied any past psychiatric difficulties and did 
not know why he had been sent for this examination.  He denied 
any psychiatric symptoms.  Following examination, there was no 
psychiatric diagnosis.

In January 2006, the Veteran underwent VA examination for the 
heart.  His reported problem was irregular heartbeat, which he 
stated began in June 2005.  He had a pacemaker implanted in 
November 2005.  The Veteran also reported that he had been placed 
on Tamsulosin and Terazosin due to his prostate problems.  
Following examination, the diagnosis was irregular heart beat.

In a February 2006 addendum, the registered nurse that conducted 
the January 2006 heart examination indicated that the Veteran's 
heart condition was not caused by negligence.  His heart 
condition pre-existed the prescription of the two medications the 
Veteran believed caused his irregular heart beat.

In August 2007, the Veteran and his wife testified before the 
undersigned.  The Veteran's wife indicated that, after he began 
taking the two medications, his outlook on life changed.  All he 
wanted to do was sleep.  Then, the Veteran's wife read that the 
two medications should not be taken together and took them to the 
doctor.  The doctor informed them that these medications together 
were very lethal.  If he had not stopped the medications, the 
Veteran's wife did not know what might have happened to him.

In July 2009, the Veteran underwent VA examination for mental 
disorders.  The examiner indicated that the issue was that the 
Veteran was prescribed two anti-hypertensive agents for prostatic 
hypertrophy at one time.  The result was that the Veteran 
apparently became hypotensive and had some increased confusion 
and irritability.  When the error was discovered, the medications 
were discontinued.  The Veteran's personality and cognitive 
functioning apparently returned to their baseline state.  The 
Veteran denied any psychiatric treatment at any time.  The only 
symptom noted by the Veteran was some declining memory.  

On examination, the Veteran only demonstrated some memory 
impairment, which the examiner indicated was a mild decline that 
would be expected with his age.  There was no psychiatric 
diagnosis.  The examiner opined that the Veteran appeared to have 
had an episode of delirium likely caused by a hypotensive episode 
due to the mistake of prescribing these two medications that had 
the same function of lowering blood pressure.  At that time, the 
Veteran likely did have cognitive difficulties and some 
personality change.  However, with the change in medication, the 
Veteran's personality and cognitive functioning returned to 
normal.  Currently, the Veteran did not appear to have a 
psychiatric diagnosis.

In an addendum dated that same month, the VA examiner indicated 
that the Veteran's claims file had now been reviewed.  Given the 
volume of the paperwork, it was difficult to sort through and 
find evidence of the Veteran's psychiatric difficulties.  
However, there was evidence that the Veteran was prescribed 
Flomax and Proscar at the same time.  Since the medications have 
the potential for hypotension, the examiner's previous theory 
seemed possible.  However, it was noted that the Veteran had a 
changed personality at the time of his admission to the hospital 
for atrial fibrillation, and this could also be an explanation 
for the possible episode of delirium.  To summarize, the VA 
examiner indicated that it appears the Veteran had an episode of 
delirium due to hypotension or atrial fibrillation.  However, it 
did not appear at this time that the Veteran had a psychiatric 
illness.

In July 2009, the Veteran underwent VA examination for his heart.  
The Veteran's medical history included atrial fibrillation and 
the implantation of a pacemaker.  The examiner noted that VA 
records show that, at least on one occasion in July 2005, the 
Veteran was taking both Terazosin and Tamsulosin.  At that time, 
his pulse was 66, and his blood pressure was 126/68.  In August 
2005, the Veteran was admitted to the hospital with atrial 
flutter.  He was cardioverted, and the Terazosin was 
discontinued.  He was continued on Tamsulosin.  He went back into 
atrial fibrillation for a short period of time but was in normal 
sinus rhythm in October 2005.  He went back into atrial 
fibrillation in December 2005.  He was only taking Tamsulosin at 
that time.  Since that time, the Veteran had been in chronic 
atrial fibrillation and had a pacemaker placed.  He now had 
coronary artery disease and underwent bypass in October 2008.  

Following examination, the examiner indicated that the Veteran 
had chronic atrial fibrillation.  It was temporally related that 
he did go into atrial fibrillation while he was taking both 
Tamsulosin and Terazosin.  However, the combined drug was 
discontinued, and the Veteran continued to have atrial 
fibrillation on one drug alone.  There is no indication that this 
was the cause of his atrial fibrillation.  The examiner noted 
that he had very low doses of both drugs and had normal pulse and 
blood pressure at that time.  The only known side effect from 
these medications is orthostatic hypotension.  Since the Veteran 
had normal blood pressure and a normal pulse rate, there was no 
evidence to say that he could have had those caused by that 
medication combination.  In general, those medications are not 
combined, since then both have similar activities.  However, it 
was not terribly unreasonable to do so, since they may have an 
added side effect on the prostate, as long as the blood pressure 
allows the administration of both drugs.

The evidence of record appears to demonstrate that the Veteran, 
as he has contended, was prescribed both Terazosin and Tamsulosin 
during the months of December 2004 and January, February, March, 
April, May, and July 2005.  Such is shown in the VA treatment 
records with regard to medications.  At issue, then, is whether 
there was additional disability caused by the VA care, and that 
disability was due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA; or an event not recently foreseeable.

Heart

With regard to the Veteran's claim for compensation for a heart 
condition, to include irregular heartbeat, the Board finds that 
qualifying additional disability is shown by the evidence of 
record.  The records show that the Veteran was taking the two 
medications, essentially from December 2004 to August 2005.  A 
July 2005 VA outpatient record shows no history of atrial 
fibrillation or an irregular heartbeat.  Records dated beginning 
in August 2005 show this diagnosis, and the Veteran underwent 
pacemaker placement in November 2005.  As such, during the time 
when the Veteran was prescribed both Terazosin and Tamsulosin, it 
appears that he developed a qualifying additional disability.

Therefore, at issue is whether this qualifying additional 
disability was caused by VA care and was due to carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA or was an event not 
reasonably foreseeable.  The Board will first address whether the 
treatment rendered resulted in or caused the Veteran's additional 
disability.

In order to address this issue, the RO afforded the Veteran 
examinations to determine whether his atrial fibrillation was 
caused by the administration of these two medications at the same 
time.  The February 2006 addendum to the January 2006 VA 
examination is based on an incorrect premise.  The examiner 
determined that the medications did not cause the heart condition 
because the heart condition predated the medications.  However, a 
review of the claims file appears to show that this is not the 
case.  Therefore, the Board assigns this opinion very little 
probative value.

The Veteran was afforded another examination in July 2009.  The 
examiner indicated that the evidence shows that the Veteran was 
taking both Terazosin and Tamsulosin when he went into atrial 
fibrillation.  His current diagnosis was chronic atrial 
fibrillation.  However, the examiner concluded that there was no 
indication that the combination of drugs was the cause of his 
atrial fibrillation.

The examiner gave an extensive rationale for this conclusion, 
stating that the Veteran had been on relatively low doses of each 
drug.  Furthermore, he had normal pulse and blood pressure at the 
time he was taking both drugs in July 2005, one month prior to 
the onset of his atrial fibrillation.  Additionally, after the 
Veteran was discontinued on the Terazosin, he continued to 
experience atrial fibrillation.  The examiner further explained 
that the only known side effect from these medications is 
orthostatic hypotension.  Since the Veteran had normal blood 
pressure and a normal pulse rate in July 2005, there was no 
evidence to say that he had hypotension caused by that medication 
combination.  The examiner concluded by noting that it was not 
common for these two drugs to be combined, but it was not 
terribly unreasonable, as long as a patient's blood pressure 
remained normal, which, in this case, it did.

The July 2009 VA examiner's opinion is thorough, complete, and 
highly probative evidence.  There are no other competent opinions 
of record that contradict the July 2009 VA examiner's 
conclusions.

The Veteran himself believes that his atrial fibrillation was 
caused by the interaction of his two prescription medications.  
He asserted such a contention in his September 2005 claim.  In 
this regard, the Board acknowledges Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here, however, the question of causation 
extends beyond an immediately observable cause-and-effect 
relationship and, as such, the Veteran is not competent to 
address etiology in the present case.  The VA examiner provided 
the only such opinion of record and determined that the chronic 
atrial fibrillation was not due to the prescription of both 
Terazosin and Tamsulosin.

The Veteran's wife testified in August 2007 that his VA physician 
informed them that the prescription drugs, if taken together, 
were lethal.  However, the Veteran has submitted no such evidence 
of this statement.  The Veteran was fully aware of the need to 
submit evidence in support of his claim and did not submit a 
statement from this doctor.  The connection between what a 
physician said and the layman's account of what he purportedly 
said, filtered as it was through a layman's sensibilities, is 
simply attenuated and inherently unreliable to constitute 
satisfactory evidence in this case.  Robinette v. Brown, 8 Vet. 
App. 69, (1995).

For the foregoing reasons, the claim must be denied.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Personality Change

With regard to the Veteran's claim for compensation for a 
personality change, the Board finds that additional disability is 
not shown by the evidence of record.  All psychiatric evaluations 
of record show that the Veteran has no mental disorder diagnoses.  
The most recent VA examination, conducted in July 2009 shows that 
he had some memory impairment.  However, the examiner determined 
that this memory impairment was consistent with the Veteran's age 
and did not warrant a psychiatric diagnosis of any kind.  
Furthermore, after speaking with the Veteran, the examiner 
indicated that it appeared that, while there may have been an 
episode of delirium, the Veteran's cognitive functioning and 
personality returned to normal after the discontinuance of 
Terazosin.  

A July 2005 VA outpatient record shows the Veteran was alert and 
oriented and grossly nonfocal.  The earliest notation regarding 
the Veteran's mental status found in the record following the 
cessation of Terazosin in August 2005, is a December 2005 VA 
outpatient record indicating that his mental status was normal.  
All subsequent outpatient and examination records indicate that 
the Veteran has no psychiatric diagnosis.  As such, the Board 
finds that there is no additional disability with regard to a 
personality change.  In the absence of an additional disability, 
the Board does not need to address the remaining factors 
associated with a claim for compensation under 38 U.S.C.A. 
§ 1151.

In reaching the above conclusion, the Board has considered the 
Veteran's lay statements and acknowledges that, while he is 
competent to report what comes to him through his senses, he does 
not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, in Jandreau, supra, the Federal Circuit 
determined that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau are for 
application with regard to this issue.  While the Veteran and his 
wife described symptoms that they considered to be a personality 
change, the competent evidence of record indicates that the 
Veteran has no psychiatric diagnosis.  Furthermore, the Board 
also points out that it appears that the Veteran and his wife 
reported to the July 2009 VA examiner that his original 
personality resumed when he ceased taking one of the medications.  
Accordingly, the lay statements do not serve to establish any 
current psychiatric diagnosis and, as stated above, the claim 
must be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-
56.

III.  COPD

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as here, entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods during 
the appeal period where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's COPD with asthma is rated 30 percent disabling 
under the criteria of 38 C.F.R. § 4.97, Diagnostic Codes 6604-
6602 (2009).

Under Diagnostic Code 6602, bronchial asthma is rated 30 percent 
disabling when there is FEV-1of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.

A 60 percent rating is warranted when there is FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) courses 
of systemic (oral or parenteral) corticosteroids.

A 100 percent rating is warranted when there is FEV-1 of less 
than 40-percent predicted, or; FEV-1/FVC less than 40 percent, 
or; more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications.

The Note following the rating criteria indicates that, in the 
absence of clinical findings of asthma at time of examination, a 
verified history of asthmatic attacks must be of record.

Under Diagnostic Code 6604, COPD is rated 30 percent disabling 
with FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) of 56-65-percent predicted.

A 60 percent rating is warranted with FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 
40- to 55-percent predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).

A 100 percent rating is warranted with FEV-1 less than 40 percent 
of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with cardiac 
or respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension) shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires outpatient 
oxygen therapy.

Post-bronchodilator results are to be applied when evaluating 
based on pulmonary function tests unless the post-bronchodilator 
results were poorer than the pre-bronchodilator results.  In 
those cases, the pre-bronchodilator values are to be used for 
rating purposes.  38 C.F.R. § 4.96(d)(5).

An August 2005 VA treatment record indicates that the Veteran was 
prescribed prednisone for his COPD but did not use it.

In October 2005, the Veteran underwent VA examination.  He denied 
a productive cough and a history of hemoptysis.  He did not have 
anorexia.  With regard to dyspnea on exertion, he stated that he 
could walk a half of a block before needing to sit down.  He had 
what he believed to be asthma attacks once or twice a week.  He 
used inhalers for relief and did very little activity during the 
day.  The diagnoses were COPD and asthma.

A VA pulmonary function test was conducted in January 2006.  FEV-
1 was 84-percent predicted.  FEV-1/FVC was 75-percent predicted.  
DLCO was 112-percent predicted.

In January 2006, the Veteran underwent VA examination.  His basic 
treatments consisted of daily inhaled medications.  There were no 
oral steroids, parenteral steroids, antibiotics, or other 
immunosuppressives reported.  He asserted that he had acute 
attacks of asthma once a week and clinical visits for 
exacerbations several times per year.  He had frequent dyspnea.  
Following examination, the diagnosis was asthma.

In August 2007, the Veteran testified before the undersigned.  He 
indicated that he used a breathing machine seven times a day and 
carried it with him.  The heat and humidity increased his 
symptoms.

October 2008 private hospitalization records show that the 
Veteran underwent bypass surgery and was prescribed Prednisone.  
It was not clear what the Prednisone was intended to treat.

In July 20, 2009, the Veteran underwent VA examination.  The 
examiner indicated that the Veteran was not on systemic 
corticosteroids and had not required them since 2004.  Testing 
revealed a nonspecific interstitial pattern in the lungs with 
diffuse emphysematous changes in the upper lungs and streaky and 
nodular changes in the lung apices and in the posterior aspect of 
the right upper lung.

A July 2009 pulmonary function test indicates that FEV-1 was 60-
percent predicted, and FEV-1/FVC was 67 percent.  DLCO was 49 
percent-predicted.

Based on the evidence of record, the Board concludes that the 
Veteran is entitled to a 60 percent disability rating under the 
criteria of Diagnostic Code 6604, from July 20, 2009.  
Specifically, the July 2009 pulmonary function test shows that 
DLCO was 49-percent predicted.  Under Diagnostic Code 6604, this 
result warrants a 60 percent disability rating.  

In this instance, the July 2009 VA examination report does not 
include post-bronchodilator test results for DLCO.  The only DLCO 
result that is recorded is a pre-bronchodilator predicted 
percentage, and using this percentage, the Veteran's disability 
would warrant a 60 percent disability.  However, VA regulations 
dictate that post-bronchodilator test results are to be used to 
rate respiratory disabilities unless they are worse than the pre-
bronchodilator test results.  Nevertheless, in a November 2009 
addendum, the July 2009 VA examiner notes that the DLCO test 
results are "most representative of [the Veteran's] current 
level of impairment."  Therefore, after resolving any benefit of 
the doubt in favor of the Veteran under the provisions of USCA 
§5107(b), the Board finds that the Veteran's current 
symptomatology more closely approximates the criteria for a 60 
percent disability rating for his service-connected COPD with 
asthma.  As such a 60 percent disability rating for the Veteran's 
COPD with asthma is warranted from July 20, 2009.

However, the Board finds that an evaluation in excess of 30 
percent is not warranted prior to July 20, 2009.  Specifically, 
none of the relevant evidence dated prior to July 20, 2009, 
indicates that the Veteran demonstrated FEV-1 less than 56-
percent predicted, FEV-1/FVC less than 56 percent, DLCO less than 
56-percent predicted, maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit), monthly visits to a 
physician for exacerbations, or at least three courses of 
systemic corticosteroids in a year.

There is only one record showing a prescription of a steroid for 
the Veteran during this time period, and that record indicates 
that the Veteran did not take it.  Furthermore, the only 
pulmonary function test shown during this time period indicates 
that the Veteran's results with regard to FEV-1, FEV-1/FVC, and 
DLCO exceeded that which is required for an increase to a 60 
percent evaluation under either Diagnostic Code 6602 or 6604.  As 
such, an evaluation in excess of 30 percent, prior to July 20, 
2009, is not warranted.

Furthermore, the Board also finds that a 100 percent disability 
rating is not warranted for the Veteran's COPD under either 
Diagnostic Code 6602 or Diagnostic Code 6604, from July 20, 2009.  
With regard to Diagnostic Code 6602, there is no evidence that, 
on pulmonary function test, his FEV-1 was less than 40-percent 
predicted or his FEV-1/FVC was ever less than 40 percent.  While 
he complained of asthma attacks, there is no evidence of 
respiratory failure.  Since July 20, 2009, there is only one 
record in the claims file showing a prescription of prednisone.  
The July 2009 VA examiner indicated that the Veteran had not 
taken systemic corticosteroids since 2004.  Therefore, there is 
no evidence that he required the daily use of systemic high dose 
corticosteroids or immuno-suppressive medications.

With regard to Diagnostic Code 6604, DLCO was never shown to be 
less than 40-percent predicted.  There is no evidence that 
maximum exercise capacity was less than 15 ml/kg/min and no 
evidence of cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, or oxygen therapy. 

As such, a disability rating in excess of 30 percent prior to 
July 20, 2009, and in excess of 60 percent, thereafter, is not 
warranted.  There are no other applicable Diagnostic Codes.

For the foregoing reasons, the Board concludes that the record 
supports assignment of a 60 percent but no higher rating for COPD 
with asthma, from July 20, 2009.  Hart v. Mansfield, supra.  To 
the extent that the Veteran claims a rating in excess of 30 
percent prior to July 20, 2009, and a rating in excess of 60 
percent thereafter, the Board finds that the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 54-56.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart 
condition, diagnosed as chronic atrial fibrillation, due to drug 
interaction, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
personality change, due to drug interaction, is denied.

An evaluation in excess of 30 percent for COPD with asthma is 
denied, prior to July 20, 2009.

An evaluation of 60 percent for COPD with asthma is granted, from 
July 20, 2009, subject to the laws and regulations governing the 
payment of VA benefits.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


